PER CURIAM.
In this direct criminal appeal following revocation of his community control, the appellant argues for the first time that his sentence is illegal because it exceeds the statutory maximum for his offense. Although the sentence might be excessive under decisions such as State v. Summers, 642 So.2d 742 (Fla.1994), the record before us is not sufficiently developed to conclusively demonstrate that the sentence violates Summers. Accordingly, we affirm without prejudice to the appellant’s right to challenge his sentence pursuant to Florida Rule of Criminal Procedure 3.850.
ALLEN, BENTON and BROWNING, JJ., CONCUR.